DISMISS; Opinion Filed April 10, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01127-CV

                            RUFUS SHANNON, Appellant
                                      V.
                    C&C RESIDENTIAL PROPERTIES, INC., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04276-B

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                   Opinion by Justice Myers
       The $175 filing fee in this case is overdue. By letter dated August 15, 2012, we notified

appellant the fee was due. We directed appellant to remit the fee within ten days. We cautioned

appellant that failure to do so would result in the dismissal of this appeal. Also by letter dated

August 15, 2012 we notified appellant the time for filing his docketing statement had expired.

We cautioned appellant that failure to file his docketing statement might result in the dismissal of

the appeal. To date, appellant has not paid the filing fee, filed his docketing statement, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).



121127F.P05                                          /Lana Myers
                                                     LANA MYERS
                                                     JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RUFUS SHANNON, Appellant                               On Appeal from the County Court at Law
                                                       No. 2, Dallas County, Texas
No. 05-12-01127-CV         V.                          Trial Court Cause No. CC-12-04276-B.
                                                       Opinion delivered by Justice Myers.
C&C RESIDENTIAL PROPERTIES, INC.,                      Justices Bridges and FitzGerald
Appellee                                               participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee C&C RESIDENTIAL PROPERTIES, INC. recover its
costs of this appeal from appellant RUFUS SHANNON.


Judgment entered this 10th day of April, 2013.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




121127.op.docx                                   –2–